Citation Nr: 0924905	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1962 to June 1966.  The Veteran passed away on 
August [redacted], 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to service connection for the cause of the 
Veteran's death.

The appellant testified at a June 2009 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.


FINDINGS OF FACT

1.  At the time of the Veteran's death in August 2006, he was 
not service connected for any disability.

2.  The Veteran did not serve in Vietnam or the waters off 
the coast of Vietnam; he is not shown to have been exposed to 
herbicides in service.

3.  Adenocarcinoma was not first manifested on active duty 
service or for many years following separation from service; 
the preponderance of the evidence is against a finding that 
adenocarcinoma was related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection of the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally sufficient notice was provided to the claimant 
in October 2006 and July 2008 correspondence.  The letters 
informed her of the elements of the service connection claims 
(both for death and an underlying claim of service connection 
for additional disabilities), described with specificity the 
evidence and information needed to substantiate the claim, 
and set forth the respective duties of VA and the claimant in 
obtaining such.  The appellant was provided all notice 
required to afford a reasonable person a meaningful 
opportunity to participate in the adjudication of the claim.  
Following provision of all notice, the appellant's claim was 
readjudicated in an October 2008 supplemental statement of 
the case.

VA additionally has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
service treatment and personnel records are associated with 
the claims file.  VA treatment records from November 2004 to 
August 2006 are of record, and the appellant has submitted a 
statement from Dr. GPK, the Veteran's oncologist.  The Board 
notes that the appellant was asked to submit a medical 
release form to allow VA to obtain complete private records 
on her behalf, but no release has been received.  A VA doctor 
conducted a review of the claims folder in August 2007 in 
order to render an opinion in this case, and the appellant 
was afforded the opportunity to present testimony at a 
personal hearing in June 2009.

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Evidence and Analysis

According to VA law, when a veteran dies from a service 
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The death certificate lists as the sole cause of the 
Veteran's death "adenocarcinoma of unknown primary [site]".  
The August 2007 VA reviewer opined that the liver was 
involved with the cancer, and the lungs were a likely primary 
site.  The appellant contends that the Veteran's cancer was 
caused by exposure to herbicides in Vietnam.  She alleges 
that he served aboard supply ships off the coast of Vietnam.

Service personnel records were reviewed.  Following the 
Veteran's initial recruit training, he served aboard a 
variety of ships.  Personnel records reveal that throughout 
his enlistment, the Veteran was assigned to ships serving out 
of Norfolk, Virginia, on the East Coast of the United States.  
He was deployed on several Mediterranean cruises, but records 
do not indicate that he served in the Pacific at any time.  
The National Personnel Records Center (NPRC) was asked to 
verify any Vietnam service, including service in the waters 
off the coast.  In a November 2006 reply, the NPRC stated 
that, "There is no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam."  The 
Board notes that several of the ships to which the Veteran 
was assigned (USS Marias, USS Chikaskia) did serve in the 
waters of Vietnam, as per official ship histories maintained 
by the service department, but not during any period when the 
Veteran was assigned aboard.

A review of service treatment records reveals no diagnosis of 
or treatment for cancer in any form.  There is no indication 
of any tumors or complaints of other possible prodromal 
conditions during service.

VA treatment records and the statement of Dr. GPK indicate 
that the adenocarcinoma was first diagnosed in April or May 
2006.  He initially reported to the VA medical center with 
abdominal discomfort and blood in his mouth.  An ultrasound 
in April 2006 noted multiple nodules in the liver, and 
metastatic cancer was diagnosed in multiple sites.

In August 2007, a VA doctor reviewed the VA treatment records 
and opined that the lung was the most likely primary site of 
the cancer.  His opinion was based on medical literature 
regarding the most common primary sites, the Veteran's risk 
factors, and the specific manifestations and metastatic sites 
of the Veteran's cancer.

The appellant offered her personal testimony at a June 2009 
videoconference hearing.  She indicated that her long term 
memory was impaired due to a stroke, but she very clearly 
recalled that the Veteran had told her he served aboard 
tanker ships off the coast of Vietnam during the war.  He 
informed her of this in approximately 1974, when she and the 
Veteran were "saved" and he became a pastor.  She believed 
the ship he was aboard was the USS. Haydes.  They were 
married at the time, but she stated that she never wrote him 
in Vietnam or received a letter from him while he was there.  
She also noted that her brother-in-law, who had served with 
the Veteran for a short time, did not recall if the Veteran 
had served in Vietnam.

Unfortunately, the Board cannot grant the benefit sought at 
this time.  That metastatic adenocarcimona caused the 
Veteran's death is evident.  No nexus to service is shown by 
the evidence of record, however.  Adenocarcinoma was not 
first diagnosed in service, and hence direct service 
connection cannot be found.  The Board has considered 
presumptive entitlement of the cancer as a chronic disease 
under 38 C.F.R. § 3.309(a), as the disease may be viewed as a 
malignant tumor.  Application of this presumption, however 
requires that the disease be manifested to a compensable 
degree within the first post service year.  38 C.F.R. 
§ 3.306.  Here, cancer was not shown until forty years after 
service; presumptive service connection as a chronic disease 
is not warranted.

Turning to the appellant's specific contention, that the 
Veteran should have been awarded presumptive service 
connection for the adenocarcinoma based on herbicide 
exposure, the Board must again find that service connection 
is not warranted.  The evidence of record does establish, 
based on private and VA medical opinions, that the lung is 
the most likely primary site of the cancer.  Additionally, 
cancer of the lung is a presumptive disease for herbicide 
exposed veterans.  38 C.F.R. § 3.309(e).

In this case, however, the evidence of record does not 
support a finding of such exposure.  The Veteran did not 
serve in any capacity in which he handled herbicides.  
Records on file do not show actual exposure, nor does the 
appellant allege that any such records exist.  Exposure may 
still be established by presumption, however.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  
38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975; and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997).  This interpretation of the law and 
regulations has now been upheld by the courts.  In sum, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

Here, there is no allegation of, and no evidentiary support 
for, actual service on the landmass or in the inland waters 
of Vietnam.  Despite the Veteran's statements to the 
appellant, records establish very firmly that his service 
took him nowhere near Vietnam.  He served aboard ships 
stationed on the East Coast, and his overseas service was in 
the Mediterranean.  Moreover, even if the Board were to 
accept that at some point the Veteran did serve in the waters 
off Vietnam, the description of that service places him well 
off the coast, refueling large ships.  The circumstances of 
his duties and service would not have taken him close enough 
to the Vietnam coast to risk herbicide exposure.

As there is no establishment of herbicide exposure, either 
direct or presumptive, presumptive service connection on the 
basis of herbicide exposure cannot be granted.  Hence, 
service connection for the cause of the Veteran's death must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


